Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This application is not in compliance with the Sequence Rules; see attached form.

ELECTION

3.	Applicant’s election without traverse of Group I in the reply filed on 09/20/21 is acknowledged.

4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

CLAIM OBJECTION

5.	Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must depend from previous claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.


NON-PRIOR ART REJECTION

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  2-4, 6-7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A)	These claims are indefinite because 'the modified target polynucleotides' in claim 2 lacks proper antecedent basis.  Correction is required.

B)	Claim 4 is further indefinite because 'the excess ATO' lacks proper antecedent basis.  Correction is required.

PRIOR ART REJECTIONS

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sooknanan (US 2010/0297643).
Independent claim 1 is drawn to a method comprising: incubating target nucleic acid with ATO having a 3' random sequence, a blocked 3' end, and a 5' universal sequence, such that hybridization occurs; and performing a polymerase extension of the target thereby producing extended target having a 3' universal sequence.
Sooknanan discloses such a method; see Figs. 2-4 and 6, and paragraphs 0009-0013 and 0023-0070.  The claimed methods cannot be distinguished from the method of Sooknanan. 

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 


10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sooknanan in view of Chiu et al. (US 2016/0298172).
This claim is drawn to the method as described and rejected above, wherein first CS is extended using a DNA ligase to ligate adaptors.
The disclosure of Sooknanan is discussed above.
Sooknanan does not disclose extending target nucleic acid using a DNA ligase to ligate adaptors.
Chiu et al. discloses extending target nucleic acid using a DNA ligase to ligate adaptors for making sequencing libraries (see Fig. 5 and paragraphs 0074-0075).
One of ordinary skill in the art would have been motivated to modify the method of Sooknanan by extending target nucleic acid using a DNA ligase to ligate adaptors because, as shown by Chiu et al., ligating adaptors was conventional in the prior art in making sequencing libraries.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed method.

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sooknanan in view of Liu et al. (US 2016/0083786).
This claim is drawn to the method as described and rejected above, wherein the polymerase has 3' to 5' exonuclease activity.
The disclosure of Sooknanan is discussed above.
Sooknanan does not disclose the use of a polymerase having 3' to 5' exonuclease activity.
Liu et al. discloses the use of a polymerase having 3' to 5' exonuclease activity in primer extension (see paragraph 0110).
prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed method.

12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sooknanan in view of Wang et al. (US 2016/0017320).
This claim is drawn to the method as described and rejected above, further comprising preparing a sequencing library using different 5' and 3' universal sequences.
The disclosure of Sooknanan is discussed above.
Sooknanan does not disclose preparing a sequencing library using different 5' and 3' universal sequences.
Wang et al. discloses preparing a sequencing library using different 5' and 3' universal sequences (see paragraphs 0176, 0189, 0221, and 0238).
One of ordinary skill in the art would have been motivated to modify the method of Sooknanan by preparing a sequencing library using different 5' and 3' universal sequences because, as shown by Wang et al., preparing sequencing libraries in this manner was conventional in the prior art.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed method.



10 is rejected under 35 U.S.C. 103 as being unpatentable over Sooknanan in view of Srinivasan et al. (US 2014/0274740).
This claim is drawn to the method as described and rejected above, applied to circulating cell free nucleic acid.
The disclosure of Sooknanan is discussed above.
Sooknanan does not disclose using circulating cell free nucleic acid.
Srinivasan et al. discloses preparing a sequencing library using circulating cell free nucleic acid (see abstract).
One of ordinary skill in the art would have been motivated to modify the method of Sooknanan by preparing a sequencing library using circulating cell free nucleic acid because, as shown by Srinivasan et al., preparing sequencing libraries from cell free nucleic acid was conventional in the prior art.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed method.

CONCLUSION

14.	No claims are free of the prior art.  The following are made of record as references of interest: Boender (US 2007/0128598) and Sooknanan (US 2005/0153333; US 2009/0227009; and 2012/0156729).

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/04/21
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637